DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites “a coolant” in two places.  This cause problem of 112b in the dependent claims as explained below.  Examiner recommend changing the limitations to “a first coolant” and “a second coolant” and change the limitations in claims 4-6 accordingly.  
In claim 8 line 3, examiner recommend changing “in a front” to “upstream”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the coolant” in line 11.  However in claim 1 there are two instances for the limitation “a coolant”.  Therefore it’s unclear which of those “a coolant” in claim 1 is used for the limitation “the coolant” in line 11 of claim 1. 
	Claims 4-6 each recites “the coolant”.  However in claim 1 there are two instances for the limitation “a coolant”.  Therefore it’s unclear which of those “a coolant” in claim 1 is used for the limitation “the coolant” in claims 4-6.  
In light of above issues for “the coolant”, Examiner recommend (and for examining purpose) applicant to amend claim 1 limitation to “a first coolant” and “a second coolant”, and change the limitations of line 11 of claim 1 and limitations in claims 4-6 to “the first coolant” or “the second coolant” accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akira (JP2020045068A published in March 2020.  See attached machine translation).
Regarding claim 1, Sharma teaches an air conditioning system (10, fig 1) for a vehicle, the system comprising:
a refrigerant line (refrigerant flow line of HP system in fig 1) through which a refrigerant circulates and an evaporator (EV, fig 1) and a condenser (CD, fig 1) are connected to each other; and
a first core (HXC1, fig 1) and a second core (HXC2, fig 1) for indoor air conditioning (air flowing in air duct is sent to vehicle interior compartment),
wherein the first core includes a first inlet and a first outlet (inlet and outlet of HXC1) connected to the evaporator and wherein a first coolant (fluid in cold brine circuit BCC) passing through the evaporator is introduced into the first core through the first inlet and the first coolant passing through the first core is discharged to the evaporator through the first outlet (as shown in fig 2D),
wherein the second core includes a second inlet (inlet of HXC2) through which a second coolant (fluid in hot brine circuit BCH) passing through the condenser is introduced into the second core and a second outlet (outlet of HXC2) through which the second coolant passing through the second core is discharged to the condenser (See fig 2B), and
wherein the first core and the second core are connected to each other through a connection line (fluid line between HXC1 and HXC2 that has valve TV2), and the connection line is mounted with a first valve (TV2) selectively connecting the first core and the second core through the connection line.
Regarding claim 13, Akira teaches the condenser, an expansion valve (EX in Akira fig 1), the evaporator and a compressor (CP in Akira fig 1) are connected in series (as shown in HP circuit of Akira fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akira (JP2020045068A published in March 2020) in view of Ogiso (US 20190184790).
Regarding claim 7, Akira teaches all the limitations of claim 1, and a duct (AD, fig 1) in which the first core and the second core are mounted.
Akira fails to teach a blower mounted at an entrance of the duct.
Ogiso teaches a blower (12, fig 2) mounted at an entrance of a duct (housing of AC unit 10, fig 2).
It would have been obvious at the time of filing to modify Akira as taught by Ogiso by adding a fan at the entrance of the duct in order to control airflow rate and air pressure being sent to the passenger compartment.
Regarding claim 8, Akira in view of Ogiso teaches wherein the duct is branched into a first duct (Ogiso 16, fig 2) and a second duct (the space where Ogiso heater 14 is located in fig 2), and
wherein the first core (Ogiso 16, fig 2) is mounted in front (upstream) of a branch point (annotated figure 1) at which the duct is branched into the first duct and the second duct, and the second core is mounted in the second duct (The second core would be Ogiso heater 14 in the combination).
[AltContent: textbox (Branch point)][AltContent: arrow]
    PNG
    media_image1.png
    453
    257
    media_image1.png
    Greyscale

[AltContent: textbox (Annotated figure 1)]

Regarding claim 9, Akira in view of Ogiso teaches a door (Ogiso 18, fig 2) regulating introduction of air passing through the first core into the interior of the vehicle through the first duct is mounted in the first duct.
Regarding claim 10, Akira in view of Ogiso teaches “in a cooling mode, the door is opened to allow the air passing through the first core to be introduced into the interior of the vehicle through the first duct” (This is intended function.  The door in Ogiso is capable of being opened in a cooling mode.).
Regarding claim 11, Akira in view of Ogiso teaches “in a heating mode, the door is closed to interrupt the air passing through the first core from being introduced into the interior of the vehicle through the first duct” (This is intended function.  The door in Ogiso is capable of being closed in a heating mode.).
Regarding claim 12, Akira in view of Ogiso teaches “in a dehumidifying mode, the door is partially closed to allow the air passing through the first core to be partially introduced into the interior of the vehicle through the first duct” (This is intended function.  The door in Ogiso is capable of being partially closed in a dehumidifying mode.).

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762